Citation Nr: 1431124	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-46 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left arm tremors.

2.  Entitlement to service connection for right arm tremors.

3.  Entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with a December 2012 Board remand, the Veteran was provided with a VA examination to determine the etiology of his right and left arm tremors in March 2013.  An addendum opinion was provided in November 2013.  Review of the opinion provided reflects that it is inadequate in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

The VA examiner opined that the Veteran's right and left arm tremors were not related to his active duty service based, in part, upon the Veteran's lay statement that he began experiencing tremor symptoms after returning from Vietnam.  The examiner appears to have interpreted this statement to mean that the Veteran began experiencing symptoms after military discharge.  Although the Veteran's claims file does not reflect the dates that the Veteran served in Vietnam, his July 2008 claim form notes that he was in Vietnam from 1971 to 1972.  The Veteran was discharged from service in 1973.  Accordingly, if the Veteran began experiencing symptoms after returning from Vietnam, it is possible that those symptoms appeared during his active duty service.  Additionally, the Veteran submitted a statement in March 2014 explaining that he began experiencing symptoms of shaking during service, and that they have progressively worsened since that time.  Moreover, the Veteran's wife has submitted a statement indicating that the Veteran experienced tremors during his active duty service.

Although the Veteran's service treatment records do not show complaints of or treatment for right and left arm tremors during service, the Veteran's DD Form 214 shows that he received a Combat Action Ribbon; accordingly, it is presumed that he engaged in combat during service.  As such, the Veteran's lay statements alone may be sufficient to establish the in-service incurrence of right and left arm tremors.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).

As the VA examiner's opinion appears to be based upon the mistaken assumption that the Veteran reported that his symptoms began after service discharge, the Board believes that the claims file should be returned to the VA examiner who provided the opinion for consideration of the lay statements provided by the Veteran and his wife that he experienced symptoms of right and left arm tremors beginning during active duty service, but after his return from Vietnam.  For purposes of the opinion, the VA examiner should assume that the Veteran's lay statements of in-service symptoms are both competent and credible.

With regard to the Veteran's claim for entitlement to a TDIU, this issue is inextricably intertwined with the issues of entitlement to service connection for right and left arm tremors.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.


Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the March 2013 VA opinion and November 2013 supplemental opinion for another supplemental opinion regarding the etiology of the Veteran's right and left arm tremors.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner.  After a thorough review of the Veteran's claims file, to include the lay statements provided by the Veteran and the Veteran's wife that the Veteran experienced right and left arm tremors after his return from Vietnam but before discharge from military service, the medical evidence, and a discussion of each, the examiner must provide the following opinion:

* Is it at least as likely as not (50 percent probability or greater) that any diagnosed right and left arm tremor is related to the Veteran's active duty service? 

In providing the requested opinion, the examiner must consider the Veteran's lay statements and the lay statements of his wife.  For purposes of this examination, the examiner should presume the lay statements of record to be both competent and credible.  The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

If the VA examiner who provided the March 2013 and November 2013 opinions is no longer available, provide the Veteran with a new VA examination to determine the existence and etiology of the Veteran's right and left arm tremors.  The Veteran's claims file and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




